               Case 7:20-cv-00107 Document 1 Filed 04/30/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                 MIDLAND DIVISION

SKINNY KID PRODUCTIONS, LLC                  §
                                             §
        Plaintiff,                           §
                                             §       C.A. NO. 7:20-cv-00107
   V.                                        §
                                             §
ARTHUR J. GALLAGHER & CO.;                   §
ARTHUR J. GALLAGHER SERVICE                  §
COMPANY, LLC                                 §
                                             §
        Defendants.                          §


                       DEFENDANTS’ NOTICE OF REMOVAL

         Defendants Arthur J. Gallagher & Co. (“AJG”) and Arthur J. Gallagher

 Service Company, LLC (collectively, “Gallagher”) provide notice, pursuant to 28

 U.S.C. §§ 1332, 1441, and 1446, of the removal of this action styled and numbered,

 Skinny Kid Productions, LLC v. Arthur J. Gallagher & Co., et al., Cause No. A-20-

 04-0433-CV, currently pending in the 70th Judicial District Court of Ector County,

 Texas to the United States District Court for the Western District of Texas, Midland

 Division. As grounds for removal, Gallagher respectfully shows the Court as

 follows:

                     PROCEDURAL AND FACTUAL BACKGROUND

         1.     On April 21, 2020, Plaintiff Skinny Kid Productions, LLC (“Skinny

 Kid”) filed its state court lawsuit in the 70th Judicial District Court, Ector County,
            Case 7:20-cv-00107 Document 1 Filed 04/30/20 Page 2 of 7




Texas, Cause No. A-20-04-0433-CV. Skinny Kid alleges that it operates a raceway

in Ector County, and it is the named insured under a property insurance policy

identified as:

       Policy Number                  Insurance Company

       SMPRP0000900                   Arch Insurance Company

(the “Policy”). Skinny Kid alleges that the Policy provides coverage for eight

buildings and contents in the amount of $550,000.

       2.    Skinny Kid contends that, on or about October 7, 2018, its property

sustained damage from a fire caused by a storm. It submitted a claim to the insurer

under the Policy. Skinny Kid alleges that the insurer determined the amount of loss

to be $307,740.95; however, the insurer found that the proper replacement cost of

the buildings and contents on the property was $1,171,329, rather than the $550,000

written in the Policy. Accordingly, the insurer applied a 53% co-insurance penalty

for the property being underinsured, resulting in a payment of $148,671.86 to Skinny

Kid.

       3.    Skinny Kid sued the insurer, and the case was removed to this Court.

See Civil Action No. 7:19-cv-136. The parties subsequently resolved that case.

       4.    Skinny Kid now brings a claim alleging that Gallagher, as the insurance

broker, inspected the property and prepared a Statement of Values Schedule in the

Policy assigning the replacement cost value of $550,000 to the structures/contents.
           Case 7:20-cv-00107 Document 1 Filed 04/30/20 Page 3 of 7




Skinny Kid alleges that Gallagher misrepresented the appropriate amount of

replacement cost insurance needed under the Policy.

      5.     Gallagher was served with process on April 27, 2020. Ex. 1. This

Notice of Removal is filed within 30 days of April 27, 2020. As a result, this Notice

of Removal is timely filed in accordance with 28 U.S.C. § 1446(b).

                   DOCUMENTS FROM REMOVED ACTION

      6.     Gallagher attaches true and correct copies of the following documents

to this Notice of Removal:

      Exhibit 1:    All pleadings, orders, and other filings in state court action;
      Exhibit 2:    Citizenship of Skinny Kid;
      Exhibit 3:    Citizenship of Arthur J. Gallagher & Co.; and
      Exhibit 4:    Citizenship of Arthur J. Gallagher Service Company, LLC.

                          GROUNDS FOR REMOVAL

      7.     Gallagher invokes its right to remove “any civil action brought in a

State court of which the district courts of the United States have original

jurisdiction.” 28 U.S.C. § 1441(a). Federal district courts have original jurisdiction

over civil actions if the parties are citizens of different states and the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a).

      A.     There is Complete Diversity of Citizenship.

      8.     This Court has original subject-matter jurisdiction under 28 U.S.C. §

1332(a) because complete diversity exists between Skinny Kid and Gallagher and

the amount in controversy exceeds $75,000, exclusive of interest and costs.
            Case 7:20-cv-00107 Document 1 Filed 04/30/20 Page 4 of 7




      9.     Skinny Kid asserts that it is a limited liability company organized and

operating under the laws of the State of Texas. The citizenship of a limited liability

company is determined by the citizenship of its members. Harvey v. Grey Wolf

Drilling Co., 542 F. 3d 1077, 1080 (5th Cir. 2008) (“All federal appellate courts that

have addressed the issue have reached the same conclusion: like limited partnerships

and other unincorporated associates or entities, the citizenship of a LLC is

determined by the citizenship of all of its members.”). Skinny Kid’s only reported

member/manager is Barbara Hughes, an individual domiciled in the State of Texas.

Ex. 2. Skinny Kid is therefore a citizen of Texas.

      10.    Defendant Arthur J. Gallagher & Co. is incorporated in Delaware with

its principal place of business in Illinois. Ex. 3. Accordingly, it is a citizen of

Delaware and Illinois. See 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed

to be a citizen of every State and foreign state by which it has been incorporated and

the State or foreign state where it has its principal place of business….”).

      11.    Defendant Arthur J. Gallagher Service Company, LLC is a limited

liability company. Defendant Arthur J. Gallagher Service Company, LLC has one

member: Arthur J. Gallagher Financial Services, LLC. The sole member of Arthur

J. Gallagher Financial Services, LLC is Arthur J. Gallagher & Co. (which is

incorporated in Delaware and has its principal place of business in Illinois). Ex. 4.
             Case 7:20-cv-00107 Document 1 Filed 04/30/20 Page 5 of 7




Thus, Arthur J. Gallagher Service Company, LLC is a citizen of both Delaware and

Illinois.

       12.    The parties are completely diverse. Complete diversity exists when no

plaintiff is a citizen of the same state as any defendant. Mas v. Perry, 489 F.2d 1396,

1398-99 (5th Cir. 1974) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267

(1806)). Here, Skinny Kid is a citizen of Texas, and Gallagher is a citizen of

Delaware and Illinois. Since Skinny Kid is not a citizen of the same state as

Gallagher, complete diversity exists.

       B.     The Amount in Controversy Requirement is Satisfied.

       13.    The amount in controversy in this case exceeds $75,000. See 28 U.S.C.

§ 1332(a). Skinny asserts that it is seeking “monetary relief over $500,000 but not

more than $1,000,000, including damages of any kind, penalties, costs, expenses,

pre-judgment interest, and attorney [sic] fees.” Ex. 1, Original Pet. at ¶ 5; see also

28 U.S.C. § 1446(c)(2) (“If removal of a civil action is sought on the basis of

[diversity of citizenship], the sum demanded in good faith in the initial pleading shall

be deemed to be the amount in controversy . . . .”). Thus, the amount in controversy

requirement is satisfied.

                 REMOVAL IS PROCEDURALLY CORRECT

       14.    Gallagher has filed this Notice of Removal within 30 days of service,

pursuant to 28 U.S.C. § 1446(b). Ex. 1. Removal is therefore timely.
            Case 7:20-cv-00107 Document 1 Filed 04/30/20 Page 6 of 7




      15.    Pursuant to 28 U.S.C. § 1446(b), all Defendants consent to removal.

      16.    Venue is proper in this District and Division under U.S.C. §§ 1441(a),

1446(a) because this District and Division include the county in which the state court

action has been pending, and because a substantial part of the events giving rise to

Skinny Kid’s claims allegedly occurred in this District and Division.

      17.    Pursuant to 28 U.S.C. § 1446(a), all pleadings, process, orders, and all

other filings in the state court action are attached to this Notice of Removal. Ex. 1.

      18.    Pursuant to 28 U.S.C. § 1446(d), simultaneously or promptly after

Gallagher files this Notice of Removal, written notice of the filing will be given to

Skinny Kid, the adverse party, and a true and correct copy of this Notice of Removal

will be filed with the clerk of the District Court of Ector County, Texas.

      19.    By virtue of this Notice of Removal, Gallagher does not waive its right

to assert any claims, defenses, or other motions permitted under the Federal Rules

of Civil Procedure.

                                   CONCLUSION

      20.    Because there is complete diversity between the parties and the amount

in controversy exceeds $75,000.00, Gallagher hereby removes this case to this Court

pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446. Gallagher further requests any

other relief to which it may be entitled.
           Case 7:20-cv-00107 Document 1 Filed 04/30/20 Page 7 of 7




                                Respectfully submitted,

                                FOGLER, BRAR, O’NEIL & GRAY LLP

                                /s/ Murray Fogler
                                      Murray Fogler
                                      Attorney in Charge
                                      State Bar No. 07207300
                                      mfogler@fbfog.com
                                      Jas Brar
                                      State Bar No. 24059483
                                      jbrar@fbfog.com
                                909 Fannin Street, Suite 1640
                                Houston, Texas 77010
                                Tel: 713.481.1010
                                Fax: 713.574.3224

                                ATTORNEYS FOR DEFENDANTS ARTHUR
                                J. GALLAGHER & CO. & ARTHUR J.
                                GALLAGHER SERVICE COMPANY, LLC


                         CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of April, 2020, a true and correct copy
of the foregoing has been served on all counsel of record by the Electronic Service
Provider, if registered, otherwise by email, as follows:

Shaun W. Hodge
shodge@hodgfirm.com
The Hodge Law Firm, PLLC
2211 Strand, Suite 302
Galveston, Texas 77550
(409) 762-5000 (Tel)
(409) 763-2300 (Fax)

COUNSEL OF RECORD FOR
PLAINTIFF
                                             /s/    Jas Brar
                                                    Jas Brar
